Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-18 are drawn to a curable epoxy/thiol resin composition.
Group I, claims 32-33 are drawn to a silicone tape. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of curable epoxy/thiol resin composition, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Iwaya et al. (US 20170073459 A1; cited in the IDS submitted on March 18, 2017). 

Iwaya discloses a resin composition containing epoxy resin (epoxy resin having at least two epoxy groups per molecule) (abstract and 0018-0019), a compound represented by formula (1) (a thiol component comprising a polythiol having at least two primary thiol groups (abstract, 0020), a silane coupling agent (silane functionalized adhesion promoter) (0033-0034), and a curing accelerator for epoxy resin e.g. imidiazole (nitrogen containing catalyst for curing the epoxy resin) (0026-0028).  

Iwaya discloses 2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane as an example of a silane coupling agent (0034). A person having ordinary skill in the art would recognize that the aforementioned silane coupling agent would have general Formula (II) as claimed, wherein X is an epoxy group, Y is an aliphatic group -CH2CH2, R is a methoxy group, and m and n are 1.   

While Iwaya does not explicitly disclose claimed feature “wherein the epoxy resin component and/or thiol compound are selected to provide a cured polymeric material that does not crack according to…Test.”, however, no difference is seen between the claimed composition and the composition disclosed by Iwaya.  Accordingly, the 


Species Restriction

If applicant elects the invention of Group I, then the application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Please select a single composition from Species A or Species B below. 
Species A: Composition is a one-part (claim 2).
Species B: Composition is a two-part (claim 8).

Please elect a single epoxy resin from Species A1 or Species B1 below.

Species A1: epoxy resin of claim 9.
Species B1: epoxy resin of claim 11

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 1, 3-7, 10, 12-18.

The groups of species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Species A require one-part composition, which is not required by Species B.  Similarly, Species B require two-part composition, which is not required by Species A. 

Epoxy resin required by Species A1 (e.g. polyhydric alcohol with epichlorohydrin) is not required by Species B1. Similarly, epoxy resin required by Species B1 (e.g. cashew nut oil) is not required by Species A1. 

A telephone call was not made to applicant’s attorney to request an oral election to the above restriction requirement.



The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
February 25, 2022